Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 14-33, after preliminary amendment, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Invocation of 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a computer configured to receive/apply/repeat in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claim 14 recites: “iteratively repeating an online learning process for a machine learning model, the process comprising:
selecting a subset of said detected histological structures,
obtaining annotations of said subset of said detected histological structures, wherein said annotations assign each of said detected histological structures in said subset to a class from a set of classes,
adding said annotations to a training dataset comprising (a) said assigned histological structures, and (b) labels associated with said assigned classes,
using said training set to train said machine learning model to classify histological structures in images according to said set of classes, and
inferencing said trained machine learning model on at last some of said detected histological structures, to determine a performance metric of said machine learning model,
until said performance metric exceeds a predetermined threshold.”

Examiner fails to find adequate support from original speciation that teaches iterative repeating an online learning process for a machine learning model comprising all steps recited in claim 14. Claim 27 recites similar limitations and is rejected with the same reason.  All dependent claims depending from their base claims are rejected the same. 


Claim 26 recites: The method of claim 14, wherein said performance metric is based on one or more of: elapsed time associated with said iterative repeating; a number of repetitions in said iterative repeating; a total number of said annotations in said training dataset; an accuracy metric associated with said classification by said machine learning model.  No adequate support has been found in original specification for the claimed limitation. Paragraph 0051 of original specification describes similar conditions or criteria as recited in claim 26.  However, such criteria do not appear to be ones to stop the repeating process (upon meeting the performance metric) as recited in claim 14, rather they serve as a triggering for certain further actions. 
Claim 33 recites similar limitations as claim 26 and is rejected with the same reason.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 14 recites the limitation "using said training set to train said machine learning model to classify histological structures in images according to said set of classes" in which “said training set” is lack of antecedent basis for this limitation in the claim.  Claim 27 recites similar limitation and is rejected with the same reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14-18, 22, 25-29, 33 are rejected under 35 U.S.C. 103 as being anticipated by WO 2019/110583 A1, Chukka et al. provided in IDS (hereinafter Chukka).

1-13. 	(Canceled)
As to claim 14, Chukka discloses a method comprising: 
receiving a plurality of digital pathology images, wherein each of said images depicts a biological tissue (Fig 3A-3C; pars 0013, 0020, 46, 0050, 0053, receiving and analyzing digital images captured from biological samples);

iteratively repeating an online learning process for a machine learning model (pars 0021, 0145), the process comprising:
selecting a subset of said detected histological structures (pars 0052, 0067, 0145, certain histological structures or features within the tissue samples being selected/identified via filtering or annotation),
obtaining annotations of said subset of said detected histological structures, wherein said annotations assign each of said detected histological structures in said subset to a class from a set of classes (Figs 3B-3C; pars 0010, 0015-0016, 0066-0067, 0128, 0132, annotate portions of an image corresponding to different tissue types, regions, structures, or features of interest),
adding said annotations to a training dataset comprising (a) said assigned histological structures (pars 0067, 0139, annotation for certain histological structures), and (b) labels associated with said assigned classes (Figs 3B-3C; pars 0009-0010, 0012, 0014, 0016-0017, 0028, labels for assigned classes),
using said training set to train said machine learning model to classify histological structures in images according to said set of classes (pars 0007, 0009, 0011, 0013, 0106, create a training set of tumor and non-tumor nuclei and training the random forest classifier to distinguish between the two using a multilayer neural network), and
inferencing said trained machine learning model on at last some of said detected histological structures, to determine a performance metric of said machine learning model (pars 0103, 0145, performance or quality metric being established to optimize the performance of the neural network model),
until said performance metric exceeds a predetermined threshold (pars 0076-0077, 0105, 0120, 0145, an iterative training process until reaching an optimal result or performance metric/threshold met).
As to claim 15, Chukka discloses the method of claim 14, wherein said histological structures are biological cells (pars 0005-0012, 0014-0015), and wherein said computer vision algorithm detects, in each of said images, one or more said biological cells (pars 0005-0012, 0014-0015, cell detection including detecting and classifying cell nuclei, cell types).
As to claim 16, Chukka discloses the method of claim 14, wherein said detecting comprises extracting, from each of said images, one or more image patches, each depicting a histological structure, and wherein said annotations assign, to each of said image patches, said class from said set of classes (pars 0010, 0102, 0106, 0139, also see rejection in claim 14). 
As to claim 17, Chukka discloses the method of claim 14, wherein said obtaining comprises presenting to a user, using a graphical user interface (GUI), said subset of said detected cells, and wherein said assigning comprises assigning by said user each of said detected histological structures in said subset to a class of said set of classes (pars 0107, 
As to claim 18, Chukka discloses the method of claim 14, wherein said computer vision algorithm is configured to detect at least one of: a contour, and a center of histological structures in said images (pars 0008, 0010, 0074-0075, 0077, the cell center, cell nuclei centers, or center of patch). 
As to claim 22, Chukka discloses the method of claim 14, wherein said adding occurs when a number of said annotations exceeds a predefined threshold (pars 0072, 0075-0076, 0120).
As to claim 25, Chukka discloses the method of claim 14, wherein, when said performance metric exceeds said predetermined threshold, said obtaining comprises applying said trained machine learning model to said detected histological structures, to obtain a classification of each of said detected histological structures into a class of said set of classes (Figs 2, 3A-3B; pars 0005-0012, pars 0014-0017, the performance metric being used for cell, cell nuclei, or cell type detection and classification  also see rejection in claim 14).
As to claim 26, Chukka discloses the method of claim 14, wherein said performance metric is based on one or more of: elapsed time associated with said iterative repeating; a number of repetitions in said iterative repeating (par 0105, number of iterations); a total number of said annotations in said training dataset; an accuracy metric associated with said classification by said machine learning model. 

As to claim 28, it is rejected with the same reason as set forth in claim 15.
As to claim 29, it is rejected with the same reason as set forth in claim 17.
As to claim 33, it is rejected with the same reason as set forth in claim 26.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 19, 21, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chukka in view of US 2018/0165809 A1, Stanitsas et al. (hereinafter Stanitsas.

As to claim 19, Chukka discloses the method of claim 14, but does not expressly teach said training comprises balancing said training dataset, based, at least in part, on a frequency of occurrence in said training dataset of said detected histological structures assigned to each of said classes in said set of classes. 
Stainisas, in the same or similar field of endeavor, further teaches to generate a balanced dataset from not well balanced dataset for training and testing, where the unbalance being due to the size of the class members (e.g. number of occurrence) (pars 0083, 0134).
Therefore, consider Chukka and Stainisas’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Stainisas’s teachings as described above for providing more accurate classification results with balanced dataset.
As to claim 21, Chukka as modified discloses the method of claim 19, wherein said balancing comprises weighting of each of said classes in said set of classes according to said frequency of occurrence (Stainisas: pars 0157, 0167, 0191, 0194, weight for different classes).
As to claim 30, it is rejected with the same reason as set forth in claim 19.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chukka in view of Stanitsas and furhter in view of US 2021/0073671 A1, Puri et al. (hereinafter Puri).

As to claim 20, Chukka as modified discloses the method of claim 19, but does not expressly teach said balancing comprises duplicating a number of said detected histological structures assigned to a specified class in said set of classes, when said specified class is associated with a lowest said frequency of occurrence. Puri, in the same or similar field of endeavor, further teaches to balance the dataset using augmentation (e.g. duplicating) a set of training samples for sparse samples in one or more classes to provide more accurate training for machine learning models (pars 0002-0003, 0006, 0019, 0027-0028). 
Therefore, consider Chukka as modified and Puri’s teachings as a whole, it would have been obvious for an ordinary skill in the art before the filing date of invention to incorporate Puri’s teachings on mitigating imbalanced samples in training machine learning model in Chukka as modified’s method by upsampling, augmenting, or combining sparse (e.g. least frequent occurrence) samples of specific class to improve accuracy of training and classification for the histological structures with sparse samples.

Claims 23-24, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chukka in view of US 2005/00286772 A1, Albertelli et al. (hereinafter Albertelli).

As to claim 23, Chukka discloses the method of claim 14, wherein said selecting comprises an active learning process comprising: (i) applying said trained machine 
Chukka does not expressly teach (ii) determining a ranking associated with each of said classifications; and (iii) selecting a subset of said detected histological structures based on said ranking. 
Albertelli, in the same or similar field of endeavor, further teaches a voting algorithm taking ranked lists of candidate classifications from the ensemble of classifiers (pars 0008, 0010-0015) and selecting the output classes according to their ranks or scores (Figs 1, 4-6; pars 0028, 0031, 0036-0037, 0047, 0050). 
Therefore, consider Chukka and Albertelli’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Albertelli’s teachings in class ranking in Chukka’s teachings for selecting histological structures based on corresponding  class ranking. 

As to claim 24, Chukka as modified discloses method of claim 23, wherein said ranking has a predetermined life-time, and wherein upon expiration of said predetermined life-time, said ranking rests to a default value (Albertelli: pars 0059, 0061, a default ranking value). Although Chukka as modified does not expressly teach said ranking has a predetermined life-time, however, an ordinary skill in the art would appreciate that the valid ranking period or the life time would be until the next ranking process begins.



Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUN SHEN whose telephone number is (571)270-7927.  The examiner can normally be reached on Mon-Fri 8:30-5:50 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


QUN SHEN
Primary Examiner
Art Unit 2661



/QUN SHEN/Primary Examiner, Art Unit 2661